Title: 16th.
From: Adams, John Quincy
To: 


       Warm weather. Nous eûmes une assemblée extraordinaire de nôtre Societé; Dwight y fit un discours, au nom de sa Classe, en prenant Congé de la Societé. C’est une Loi que lorsqu’une Classe, quitte l’Université, un membre de la Societé et de cette Classe, fera un discours; on le choisit un an d’avance; mais comme, ce furent les membres de la presente premiere Classe, qui ont institué le Societé, le discours de ce soir, fut le premier dans ce genre. Le Discours fini ces messieurs, se retirerent, et nous fimes Choix, de Freeman, pour faire le discours de l’anniversaire, l’année prochaine, et de Bridge, pour celui du Congé. Aprés avoir fait quelques autres affaires nous nous retirâmes, chéz nous.
      